Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13, 15, 19-20, 25-31, 33-37, 41-43, 45, 49-50, 56-61, 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,197,870 in view of Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78), Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 is drawn to a method of treating a patients having hepatic fibrosis caused by the pathogenic conditions recited in claim 30. The method comprising administering to the patients 400 mg, 600 mg, or 800 mg of aramchol per day.
‘870 does not claim expressly the particular dosage regimen herein: at least twice  a day.
However, since ‘158 does not particularly limit the dose interval, one of ordinary skill in the art would have view the claimed method of ‘158 to encompass the conventional dosage regimens: once a day (qd), twice a day (bd). Thus, twice a day regimen would have been obvious. Note, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note, once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rat.  See, Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), particularly, the abstract, pages e24 to e29. Thus, when possible, physician treating patients with chronic disease should strongly consider prescribing medications requiring less frequent dosing. See, page e30, the last paragraph. Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78) teach that designing dose regimens for drugs through pharmacokinetic experiments would be easy and routine in that desired concentration, half -life, of the drug, loading dosage form (e.g., controlled releasing from), dose interval are among various factors to be considered. See, the entire document. In one particular study comparing once versus twice –daily of Tacrolimus, an immunosuppressant drug, once-daily dose regimen, Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577) discloses that once daily dosage, as expected, lead to reduced, but drug exposure (AUC) as compared to twice daily dose regimen. AUC was also affected by food See, particularly, page 1562, the last paragraph of the right column, bridging to page 1563, table 1 in particular. Thus, a person of ordinary skill in the art would have been motivated to optimize the dose regimen of 3β-arachidylamino-7α,12α-dihydroxy-5β-cholan-24-oic acid in the treatment of NAFLD patients as such optimization has been old and well-known in the art as a routine experimentation.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-31, 33-43, 45-66 are rejected under 35 U.S.C. 103 as being unpatentable over Gilat  (US 2012/0214872 A1, IDS),  the clinical trials “A clinical trial to evaluate the efficacy and safety of two aramchol doses verse placebo in patient with NASH” reported October 30, 2014 and November 2, 2015,  in view of  Safadi et al. (“The Fatty acid-bile conjugate aramchol reduces liver fat content in patients with nonalcoholic fatty liver disease,” Clinical Gastroenterology and Hepatology, 2014, Vol. 12, No. 2, pp 2085-2091, IDS), Singh et al. (“Fibrosis Progression in Non-alcoholic fatty liver vs Non-alcoholic steatohepatitis: A systematic review and meta-analysis of paired-biopsy studies,” Clinical Gastroenterology and Hepatology, 2015, Vol. 13, No. 4, pp 643-654., IDS), and Boyer et al. (WO 2011/038207 A1), and in further view of  Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78), and Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577). 
Gilat teach a method of treatment of diabetes, insulin resistance and obesity, particularly those with fatty liver, comprising administering to the patients a bile acid fatty acid conjugates, particularly, 3β-arachidylamindo-7α,12α-dihydroxy-5β-cholan-24 oic acid (aramchol). Gilat further reveals that fatty liver may progress to steatohepatitis and cirrhosis. See, particularly,. The abstract, paragraphs [0003] to [0018], example 2, [0036] to [0041]. The clinical trials outlines a protocol for treating 240 non-alcoholic patients of steatohepatitis (NASH) with Aramchol, 400 mg, 600 mg tablet (oral) and placebo respectively in ration 2:2:1, or 192 patient are treated with Aramchol, up to 65 weeks. The patients have NAS score of 4 or higher, include those with type II diabetes. The primary outcome of the trial includes: Change in the average liver fat concentration measured by NMRS between Aramchol treated arms and placebo arm at start and end of the study. The secondary outcome includes: Measure: Difference in Improvement in NASH activity index, (NAFLD Activity Score (NAS) and/or SAF score (Steatosis Activity and Fibrosis). See, the entire documents.
The primary references as a whole do not teach expressly the treatment of fibrosis of a NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores recited in claims 6, 8, 24, 39, 48, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg, or the further employment of other active agents useful for treatment of NAFLD/NASH.
However, Safadi et al. teach that in a clinical trial for treating NAFLD and NASH with aramchol in two dosage 100 mg and 300 mg once daily over three months period. The 300 mg dosage result in significant decrease of liver fat, indicating that aramchol is safe, tolerable and significantly reduce liver fat content in patient of NAFLD, suggest that aramchol be useful in treating fatty liver disease. See, page 2685.  Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above. See, particularly, page 650, table 3. Boyer et al. teach that thyroid hormone receptor agonists are known to be useful for treating metabolic diseases, such as NASH, NAFLD, hyperlipidemia, etc. See, particularly, the abstract, paragraph [00192], [00203]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat NAFLD patients with liver fibrosis, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores herein defined, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg.
A person of ordinary skill in the art would have been motivated to treat a NAFLD patients with liver fibrosis, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores as herein defined, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg because dividing a daily dosage of a therapeutic agent into two dose administered 12 hours apart would give a more consistent plasma level of the drug, particularly, if the drug is not in a controlled releasing form. Further, aramchol is known for treating fatty liver (steatosis) caused by diabetes broadly, and those progressed into non-alcoholic steatohepatitis (NASH) in particular. One of ordinary skill in the art would have reasonably expected that aramchol be useful for treatment of all stages of the NASH, including those specified herein. The further employment of other known anti- NASH agents, such as thyroid hormone receptor agonists, would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Furthermore, as to the effective amounts and the timing of the administration (twice daily), note, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In instant case, Gilat provide a general conditions, the usefulness of aramchol for treating fatty liver condition, in that Gilat teaches the daily dosage amounts generally, without particular limitations regarding the times of administration. Thus, select the optimal regimen from the limited commonly known options, e.g., once, twice, three times or four times daily through routine experimentation would have been within the purview of ordinary skill in the art.  In this regards, once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rate.  See, Saini et al. (“Effect of medication dosing frequency on adherence in chronic disease,” Am J. Manag. Care. 2009, Vol. 15, No. 5, e22-e33), particularly, the abstract, pages e24 to e29. Thus, when possible, physician treating patients with chronic disease should strongly consider prescribing medications requiring less frequent dosing. See, page e30, the last paragraph. Birkett (“Pharmacokinetics made easy 11 designing dose regimens,” Australian Prescriber, 1996, Vol. 19, pp 76-78) teach that designing dose regimens for drugs through pharmacokinetic experiments would be easy and routine in that desired concentration, half -life, of the drug, loading dosage form (e.g., controlled releasing from), dose interval are among various factors to be considered. See, the entire document. In one particular study comparing once versus twice –daily of Tacrolimus, an immunosuppressant drug, once-daily dose regimen, Barraclough et al.  (“Once- Versus twice-daily tacrolimus, are the formulations truly equivalent?”  Drugs, 2011, Vol. 71, No. 12, pp 1561-1577) discloses that once daily dosage, as expected, lead to reduced, but drug exposure (AUC) as compared to twice daily dose regimen. AUC was also affected by food See, particularly, pages1562, the last paragraph of the right column, bridging to page 1563, table 1 in particular. Thus, a person of ordinary skill in the art would have been motivated to optimize the dose regimen of 3β-arachidylamino-7α,12α-dihydroxy-5β-cholan-24-oic acid in the treatment of NAFLD patients as such optimization has been old and well-known in the art as a routine experimentation.  
Regarding the limitation “wherein the twice a day regimen results in at least 1.3 fold higher AUC in comparison to the same daily dose in a once a day dosage regimen,” note, the limitation merely recites a function /property of the process and does not materially limit the actual step the claimed process. Practice the method as suggested by the prior art would realize the recited function property. Further, as discussed above,  a higher AUC for twice daily as compared to once daily would have been reasonably expected, particularly, wherein the once daily is not in controlled releasing dosage form.
As to “the human subject is afflicted with hepatic fibrosis ” recited in claim 10, note, since Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above, most of those NASH patients would be expected to have liver fibrosis. Further, the monitoring, and assessing SAF score as required in the clinical trials indicates that at least some of the patients would have been expected to have hepatic  fibrosis. Thus, it would have been obvious to treat those NAFLD/NASH patients with hepatitis fibrosis, including patients with the various parameters/scores recited in claims 8 and 18, as aramchol is known broadly for treatment of NASH patients, without limitation as to the degree of severity.  Also, aramchol treatment of NAFLD patients who are either naïve or experienced to any treatment, or who are resistant to lifestyle/diet intervention, would have been obvious as the efficacy of aramchol is not dictated by any of those conditions. With respect to claims 63-66, reciting particular symptom of the liver fibrosis patients: cirrhosis and portal hypertension, note, since the references as a whole teach/suggest the treatment of NAFLD diseases, including those with NAS score 4 or higher, treatment of those NAFLD patient in advanced stage or those with high NAS score having the symptom herein defined would have been obvious as the prior art do not particularly limit for treatment of NAFLD patients without the symptoms herein defined. 
As to the limitation of “treating hepatic fibrosis,” in claim 1, “inhibiting the development of hepatic fibrosis” recited in claim 33 and various particular benefits/results recited in claims 16-27, and 39, 46-53, 55-57,  note, instant claims are directed to effecting a biological  pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (NAFLD/NASH) for the compounds, e.g., aramchol, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biological functions. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. Furthermore, since aramchol is known to reduce the fat content of liver, which is the ultimate etiology of NAFLD/NASH  and hepatic fibrosis, the benefit of reduce the symptoms arisen from the etiology would have reasonably expected. 
Response to the Arguments

Applicants’ amendments, exhibit, and remarks submitted July 13, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. Note, the provisional double patenting rejection over copending application 16/348158 has been withdrawn as the copending application has been abandoned. 
With respect to the newly cited references Saini et al, Birkett, and Barraclough et al., applicants contend that the cite references would not make the claimed method  obvious as the cited references disclose that “once a day, twice a day, and thrice a day regimen have been commonly known and used in the art, and once a day has superior patient compliance rate.”  The Arguments are not persuasive. Those references was cited to show the state of the art regarding the daily dosage regimen. “Once a day has superior patient compliance rate” does not mean once a day is eth choice of the artisan as pharmaceutical therapy is more than just patients compliance. Other factors, such as pharmacodynamic profile and delivery efficacy, have to be considered. Those additional references proves that the selection of dosage regimen from once a day, twice a day and thrice a day would have been a matter of routine experimentation for one of ordinary skill in the art. 
Applicants further contend that the twice a day would have not been obvious because none of the cited references teach twice a day. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Particularly, the selection of dosage regimen from once a day, twice a day and thrice a day would have been a matter of routine experimentation for one of ordinary skill in the art. 
Applicants further contend that “while the methods are known, there is never a true guarantee or even hint of success in using known methods even on known compounds. There might be specific complications for the specific said compound used with said specific methods. Applicants further contend that claimed invention yield a results as shown in the exhibit (Ratziu et al), showing high proportion of fibrosis improvement. The examiner recognizes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The claims read on method of treating NASH patients with hepatic fibrosis comprising administering to the patients aramchol (400 to 800 mg daily). The cited references have taught or fairly suggested such a method. As to the particular benefit of improving hepatic fibrosis, note, The instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (NASH with fibrosis) for the compounds, e.g., aramchol, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627